UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6164


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT KENNEDY, JR., a/k/a Mosquito,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Norman K. Moon, Senior
District Judge. (4:01-cr-70025-NKM-1)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Kennedy, Jr., Appellant Pro Se.   Joseph W. H. Mott,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert   Kennedy,   Jr.,       appeals   the   district   court’s

orders denying his motion for reduction in sentence under 18

U.S.C. § 3582(c)(2) (2006) and denying reconsideration.               We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Kennedy, No. 4:01-cr-70025-NKM-1 (W.D. Va. Dec. 1,

2011 & Jan 19, 2012).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and      argument   would   not    aid   the

decisional process.



                                                                      AFFIRMED




                                       2